DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claims 1, 3-11, and 13-22 are pending in this office action and presented for examination. Claims 1, 3, 11, 13-14, and 21-22 are newly amended by the response received May 27, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, and 13-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “logic configured to configure only plural entries of the first portion corresponding to indirect branch instructions in the branch prediction table as invalid” in lines 6-8. However, the metes and bounds of this limitation are unclear. For example, it is indefinite as to whether the limitation is conveying a) the logic is configured to configure only plural entries of the first portion corresponding to indirect branch instructions in the branch prediction table (but not entries of the first portion, if any, that do not correspond to indirect branch instructions in the branch prediction table) as invalid, as the claim appears to imply, or whether the limitation is conveying something else, such as b) the logic is configured to configure only plural entries of the first portion corresponding to indirect branch instructions in the branch prediction table (but not any entries of the second portion) as invalid. Note that claim 1 reciting “plural entries of the first portion” in line 6 (wherein plural entries of the first portion does not necessarily mean all entries of the first portion); claim 1 reciting indirect branch “instructions” in line 7 in contrast to indirect branch “type” in line 3; and the logic of claim 1, line 6, not necessarily knowing that the first portion corresponds only to an indirect branch type, further supports the possibility of interpretation “a)” in the indefinite rejection. For the purposes of prior art examination, Examiner is taking “a)” to be the case. Examiner recommends elaborating upon the limitation “only” in the claim to specify what the use of “only” is intended to exclude.
Claim 1 recites the limitation “the plural entries of the indirect valid table” in line 10. However, there is insufficient antecedent basis for this limitation in the claims. For the purposes of prior art examination, Examiner is interpreting this limitation as “the plural entries in the indirect valid table”. 
Claims 3-10 and 21 are rejected for failing to alleviate the rejections of claim 1 above.

Claim 11 recites the limitation “configuring as invalid only plural entries of the first portion corresponding to indirect branch instructions in the branch prediction table” in lines 7-8. However, the metes and bounds of this limitation are unclear. For example, it is indefinite as to whether the limitation is conveying a) configuring as invalid only plural entries of the first portion corresponding to indirect branch instructions in the branch prediction table (but not entries of the first portion, if any, that do not correspond to indirect branch instructions in the branch prediction table), as the claim appears to imply, or whether the limitation is conveying something else, such as b) configuring as invalid only plural entries of the first portion corresponding to indirect branch instructions in the branch prediction table (but not any entries of the second portion) as invalid. Note that claim 11 reciting “plural entries of the first portion” in line 7 (wherein plural entries of the first portion does not necessarily mean all entries of the first portion); claim 11 reciting indirect branch “instructions” in line 8 in contrast to indirect branch “type” in line 5; and that which performs the configuring of claim 11, line 7, not necessarily knowing that the first portion corresponds only to an indirect branch type, further supports the possibility of interpretation “a)” in the indefinite rejection. For the purposes of prior art examination, Examiner is taking “a)” to be the case. Examiner recommends elaborating upon the limitation “only” in the claim to specify what the use of “only” is intended to exclude.
Claim 11 recites the limitation “the plural entries of the indirect valid table” in line 10. However, there is insufficient antecedent basis for this limitation in the claims. For the purposes of prior art examination, Examiner is interpreting this limitation as “the plural entries in the indirect valid table”. 
Claims 13-20 and 22 are rejected for failing to alleviate the rejections of claim 11 above.

Claim 21 recites the limitation “the invalidation of the plural entries of the first portion based on the clearance of the corresponding plural entries in the indirect valid table does not affect a valid or invalid configuration of any entry or entries of the second portion” in lines 1-4. However, the metes and bounds of the limitation are unclear. For example, it is unclear as to whether the claim is indeed conveying that the invalidation of the plural entries of the first portion (per se) does not affect a valid or invalid configuration of any entry or entries of the second portion (which one of ordinary skill in the art might consider to be necessarily the case), or whether the claim is intended to convey, for example, that clearing an entry in the indirect valid table does not affect a valid or invalid configuration of any entry of the second portion. For the purposes of prior art examination. Examiner is interpreting the former possibility to be the case.

Claim 22 recites the limitation “the invalidation of the plural entries of the first portion based on the clearance of the corresponding plural entries in the indirect valid table does not affect a valid or invalid configuration in any entry or entries of the second portion” in lines 1-4. However, the metes and bounds of the limitation are unclear. For example, it is unclear as to whether the claim is indeed conveying that the invalidation of the plural entries of the first portion (per se) does not affect a valid or invalid configuration of any entry or entries of the second portion (which one of ordinary skill in the art might consider to be necessarily the case), or whether the claim is intended to convey, for example, that clearing an entry in the indirect valid table does not affect a valid or invalid configuration of any entry of the second portion. For the purposes of prior art examination. Examiner is interpreting the former possibility to be the case.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 10-11, 13-15, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solomatnikov et al (US 2019/0286443 A1, herein Solomatnikov) and further in view of McDonald (US 2011/0055529 A1) and Meier et al (US 2013/0326198 A1, herein Meier) and Iyer et al (US 2013/0242677 A1, herein Iyer).
Regarding Claim 1, Solomatnikov teaches a microprocessor, comprising:
a branch prediction table (Paragraph 27, Fig. 1, Fig. 4 table of prediction data) comprising plural entries (Fig. 4, the table of prediction data has entries); and 
logic configured to configure plural entries corresponding to branch instruction in the branch prediction table as invalid through clearance of corresponding plural flags (Paragraph 30 lines 11-20 ‘In some implementations…’; In other words, the entry is not used or discarded, an instruction has to be fetched to be added to the prediction unit).
Solomatnikov does not explicitly teach that a first portion of the plural entries corresponds only to an indirect branch type and a second portion of the plural entries corresponds to one or more other branch types, and that the first portion corresponds to indirect branch instructions. Solomatnikov does not teach an indirect valid table. Solomatnikov does not teach that the plural entries of the first portion are configured as invalid through clearance of corresponding plural entries in the indirect valid table. Solomatnikov also does not explicitly teach logic configured to clear the plural entries of the indirect valid table in a single clock cycle.
McDonald teaches indirect branch prediction information along with other branch type information stored in a branch target prediction unit (Paragraph 16). 
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to store indirect branch prediction information along with other branch type information in the branch prediction unit. This would result in a first portion of the plural entries corresponds only to an indirect branch type and a second portion of the plural entries corresponds to one or more other branch types, that the first portion corresponds to indirect branch instructions, and that only plural entries of the first portion that correspond to indirect branch instructions are configured as invalid (because all entries of the first portion correspond to indirect branch instructions, because all entries of the first portion correspond to an indirect branch type).
One of ordinary skill in the art would be motivated to do so as this would provide prediction for indirect branches and thus improve performance with correct predictions.
The combination still does not teach an indirect valid table. The combination also does not teach that the plural entries of the first portion are configured as invalid through clearance of corresponding plural entries in the indirect valid table. The combination also does not explicitly teach logic configured to clear the plural entries of the indirect valid table in a single clock cycle.
Meier teaches that data can be stored in a table or in multiple tables (Paragraph 74, Fig. 6).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention with the teachings of Solomatnikov, McDonald and Meier before them, to store the flag fields in a separate table. This would result in an indirect valid table. This would also result in the plural entries of the first portion being configured as invalid through clearance of corresponding plural entries in the indirect valid table. This modification would be based on legal precedent. This would merely be the simple substitution of one known element for another (substituting an integrated table with separate tables) to obtain predictable results, and the rationale may support a conclusion of obviousness (See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
However, the combination does not explicitly teach logic configured to clear the plural entries of the indirect valid table in a single clock cycle.
Iyer teaches a SRAM bit cell memory implementation that is written to in a single clock cycle (Abstract, Fig. 7, Paragraph 94).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, with the teachings of Solomatnikov, McDonald, Meier and Iyer before them, to implement the bits in the indirect valid table as SRAM bit cells that can be written to e.g. cleared in a single clock cycle. This would result in logic configured to clear the plural entries of the indirect valid table in a single clock cycle.
One of ordinary skill in the art would be motivated to use SRAM as it does not require a refresh cycle. One of ordinary skill in the art would be motivated to do write a cell in a single clock as this would result in better speed of execution thus result in better performance. 

Regarding Claim 3, Solomatnikov, McDonald, Meier, and Iyer teach the microprocessor of claim 1.
The combination does not explicitly teach that each entry of the plural entries of the first portion corresponding to the indirect branch instruction comprises a valid bit entry, wherein the valid bit entry in the branch prediction table is valid or invalid. 
McDonald teaches an entry in a branch target predictor including a valid bit that is valid or invalid (Paragraph 16, 28, 29). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, with the teachings of Solomatnikov, McDonald, Meier, and Iyer before them, to include a valid bit entry in each entry. This would result in each entry of the plural entries of the first portion corresponding to the indirect branch instructions comprising a valid bit entry, where the valid bit entry in the branch prediction table is valid or invalid.
One of ordinary skill in the art would be motivated to do so as this would provide indication on validity of entry data. For example, on system initialization, all data may be invalid to start with.

Regarding Claim 4, Solomatnikov, McDonald, Meier, and Iyer teach the microprocessor of claim 1, wherein the invalid configuration of the plural entries of the first portion of the branch prediction table prevents branch prediction corresponding to the plural entries of the first portion after transitioning from a lower privilege code level to a higher privilege code level (Solomatnikov Paragraph 27, 30, the flag is reset on a transition from a lower privilege level to a higher privilege level thus preventing branch prediction).

Regarding Claim 5, Solomatnikov, McDonald, Meier, and Iyer teach a predicted target of at least one of the indirect branch instructions is manipulated by malicious code as part of a Spectre vulnerability attack (Solomatnikov, [0003], line 4, Spectre).

Regarding Claim 10, Solomotnikov, McDonald, Meier, and Iyer teach the microprocessor of claim 1, wherein the branch prediction table comprises a branch target address cache (BTAC) (Solomatnikov Paragraph 30, BTB stores branch target thus comprises a branch target address cache, Alternatively, it would be obvious before the effective filing date of the claimed invention to implement the branch prediction unit of Solomotnikov as a BTAC taught by McDonald Fig. 3. One of ordinary skill would be motivated to do so as it would allow prediction of target addresses).

Regarding claim 21, Solomotnikov, McDonald, Meier, and Iyer teach the invalidation of the plural entries (Solomotnikov, Paragraph 30 lines 11-20 ‘In some implementations…’) of the first portion (McDonald, Paragraph 16) based on the clearance of the corresponding plural entries (Solomotnikov, Paragraph 30 lines 11-20 ‘In some implementations…’) in the indirect valid table (Meier, Paragraph 74, Fig. 6) does not affect a valid or invalid configuration of any entry or entries of the second portion (Solomotnikov, Paragraph 30 lines 11-20 ‘In some implementations…’; note that while all entries may be invalidated, this does not mean that invalidation of one entry affects the invalidation of another entry; rather, each entry may be invalidated by a same catalyst).

Claim 11 is a method claim corresponding to system claim 1. Claim 11 is rejected for the same reasons as claim 1. 
Claim 13 is a method claim corresponding to system claim 3. Claim 13 is rejected for the same reason as claim 3.
Claim 14 is a method claim corresponding to system claim 4. Claim 14 is rejected for the same reason as claim 4.
Claim 15 is a method claim corresponding to system claim 5. Claim 15 is rejected for the same reason as claim 5.
Claim 20 is a method claim corresponding to system claim 10. Claim 20 is rejected for the same reason as claim 10.
Claim 22 is a method claim corresponding to system claim 21. Claim 22 is rejected for the same reason as claim 21.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solomatnikov, McDonald, Meier, and Iyer as applied to claims 1 and 11 above, and further in view of Jourdan et al (US 2005/0132174 A1).
Regarding Claim 6, Solomatnikov, McDonald, Meier, and Iyer teach the microprocessor of claim 1.
The combination does not explicitly teach that the branch prediction table and the indirect valid table are read in parallel.
Jourdan teaches tables being accessed in parallel (Paragraph 28).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, with the teachings of Solomatnikov, McDonald, Meier, Iyer, and Jourdan before them, to implement accessing the branch prediction table and the indirect valid table in parallel. 
One of ordinary skill in the art would be motivated to do so as parallel access would speed up operation as compared to accessing the tables at different times.

Claim 16 is a method claim corresponding to system claim 6. Claim 16 is rejected for the same reason as claim 6.

Claims 7-9 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solomatnikov, McDonald, Meier, and Iyer as applied to claims 1 and 11 above, and further in view of Sonh et al (An implementation of branch target buffer for high performance applications, herein Sonh).
Regarding Claim 7, Solomatnikov, McDonald, Meier, and Iyer teach the microprocessor of claim 1, wherein a branch prediction table hit for an indirect branch instruction is based on an indirect valid bit in the indirect valid table (Solomatnikov Paragraph 30, The combination results in the indirect valid bit in the indirect valid table).
The combination thus far does not explicitly teach that a branch prediction table hit for an indirect branch instruction is based on an address tag match of the branch prediction table, a main valid bit in either the branch prediction table or the indirect valid table.
Sonh teaches a branch prediction table, a match being based on an address tag match and a valid bit (Fig. 1).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, with the teachings of Solomatnikov, McDonald, Meier, Iyer, and Sonh before them, to implement the branch prediction hit to be based on the address tag match and a main valid bit.
One of ordinary skill in the art would be motivated to do so as this would allow retrieving the entry corresponding to the instruction to be predicted and the valid bit would allow for retrieving valid entries only. As an example, all entries would not be valid on system start up.

Regarding Claim 8, Solomatnikov, McDonald, Meier, Iyer, and Sonh teach the microprocessor of claim 7.
The combination thus far does not teach a branch prediction table way mux, wherein an indication of the branch prediction table hit selects an output of the branch prediction table.
Sonh teaches a branch target prediction unit comprising a 4-way set associative cache and a way mux, wherein an indication of the branch table prediction hit selects an output of the branch prediction table (Fig. 1, Abstract).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, with the teachings of Solomatnikov, McDonald, Meier, Iyer, and Sonh before them, to implement a branch target prediction unit with ways and the branch prediction table way mux, wherein an indication of the branch prediction table hit selects an output of the branch prediction table.
One of ordinary skill in the art would be motivated to implement an n-way set associative cache as these have lower miss rates than direct mapped caches of the same capacity as they have fewer conflicts.

Regarding claim 9, Solomatnikov, McDonald, Meier, Iyer, and Sonh teach the output comprises a branch target and a branch type (McDonald, Paragraph 16).

Claim 17 is a method claim corresponding to system claim 7. Claim 17 is rejected for the same reason as claim 7.

Regarding Claim 18, Solomatnikov, McDonald, Meier, Iyer, and Sonh teach the method of claim 17. 
The combination thus far does not explicitly teach outputting from the branch prediction table based on providing an indication of the branch prediction table hit to a way mux fed by the branch prediction table.
Sonh teaches a branch target prediction unit comprising a 4-way set associative cache and a way mux, and outputting from the branch target prediction unit based on the indication of the hit to a way mux fed by the branch prediction table (Fig. 1, Abstract).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, with the teachings of Solomatnikov, McDonald, Meier, Iyer, and Sonh before them, to implement a branch target prediction unit with ways and the branch prediction table way mux. This would result in outputting from the branch prediction table based on providing an indication of the branch prediction table hit to a way mux fed by the branch prediction table.
One of ordinary skill in the art would be motivated to implement an n-way set associative cache as these have lower miss rates than direct mapped caches of the same capacity as they have fewer conflicts.

Claim 19 is a method claim corresponding to system claim 9. Claim 19 is rejected for the same reason as claim 9.

Response to Arguments
Applicant on pages 7-8 argues: “Applicant respectfully disagrees. The interpretation by the Office set forth above renders the second portion claim elements superfluous (i.e., if the first portion has branch types other than indirect branch types, then what is the purpose of the second portion recital?). Nevertheless, in the interest of advancing the case on its merits, Applicant has amended the claim to further clarify that the first portion of the plural entries corresponds only to an indirect branch type. If the first portion corresponds only to an indirect branch type, then plural entries corresponding to all or a subset of the first portion corresponds to branch instructions that are necessarily of only the indirect branch type, namely, indirect branch instructions. Applicant respectfully submits that the rejection has been rendered moot, and respectfully requests that the rejection be withdrawn.”
Examiner generally submits that a second portion of entries having branch types other than indirect branch types does not necessarily preclude a first portion of entries from having branch types other than indirect branch types as well, if the criteria for inclusion in the first portion and second portion is not solely whether a branch type is or is not an indirect branch type. Nevertheless, Examiner submits that claim 1 reciting “plural entries of the first portion” in line 6 (wherein plural entries of the first portion does not necessarily mean all entries of the first portion); claim 1 reciting indirect branch “instructions” in line 7 in contrast to indirect branch “type” in line 3; and the logic of claim 1, line 6, not necessarily knowing that the first portion corresponds only to an indirect branch type, further supports the possibility of interpretation “a)” in the indefinite rejection. Examiner recommends elaborating upon the limitation “only” in the claim to specify what the use of “only” is intended to exclude.

Applicant on page 8 argues: “With regard to the rejection to claims 3, 11, 13-20, and 22, Applicant has amended the claims and believes the rejection to be rendered moot. Accordingly, withdrawal of the rejection is respectfully requested.”
Amendments made to claims 21 and 22 (a change from “of” to “in”) do not appear to be analogously made to claims 1 and 11; therefore, the rejections of claims 1 and 11 set forth in paragraphs 7 and 10 of the previous office action are maintained. However, the indefinite rejections set forth in paragraphs 8 and 11 are withdrawn in view of the amendments to claims 3 and 13. Examiner’s response to arguments above regarding claim 1 is likewise applicable to the arguments directed to claims 11 (and 13-20 and 22, by dependency). 

Applicant on page 8 argues: “With regard to the rejection to claim 14, Applicant has amended the claim and believes the rejection to be rendered moot. Accordingly, withdrawal of the rejection is respectfully requested.”
In view of the amendments to claim 14, the associated rejections of claim 14 are withdrawn.

Applicant on page 8 argues: “With regard to the rejection of claims 21-22, Applicant has amended the claims and believes the rejection to be rendered moot. Accordingly, withdrawal of the rejection is respectfully requested.”
In view of the amendments to claims 21-22, the indefinite rejections set forth in paragraphs 14 and 16 of the previous office action are withdrawn. However, the indefinite rejections set forth in paragraphs 15 and 17 of the previous office action do not appear to be overcome. Applicant may be intending to claim that the clearance of any entry in the indirect valid table does not affect a valid or invalid configuration of any entry or entries of the second portion; however, claims 21-22 do not appear to reflect this concept, because claims 21-22 instead recite that the invalidation of the plural entries of the first portion is that which does not affect a valid or invalid configuration of any entry or entries of the second portion.

Applicant on page 11 argues: “Even assuming arguendo one skilled in the art would use the teachings from the combination of Solomatnikov and McDonald to have a branch prediction table with an assortment of branch types, there is simply no motivation to invalidate only entries corresponding to an indirect branch type. For instance, Applicant notes that none of these teachings are selective of invalidation based on branch type.”
However, in the overall prior art combination, plural entries of the first portion corresponding to indirect branch instructions in the branch prediction table are configured to be invalid, and because the first portion corresponds only to an indirect branch type, then “only” plural entries of the first portion corresponding to indirect branch instructions in the branch prediction table are configured to be invalid. To any extent to which Applicant is arguing that an active determination is made to not invalidate an entry based on a determination of a branch type associated with the entry, Examiner submits that this subject matter does not appear to be recited in the claims, and is not implicit in the claim language via the recitation of “only”.

Applicant on page 12 argues: ‘Further, the non-final Office Action does not really explain why one skilled in the art would have this branch-type-selective invalidation feature, merely alleging that one of ordinary skill "would be motivated to do so as this would provide prediction for indirect branches and thus improve performance with correct predictions". This motivation appears to be more based on Applicant's disclosure than the teachings of the state of the art.’ Applicant across pages 13-14 argues: “Thus, even assuming arguendo the table in Solomatnikov and McDonald can be invalidated using a separate indirect valid table, there is no teaching or suggestion that such invalidation of plural entries can be selectively performed based on branch type. For similar reasons presented above, Iyer also does not remedy the deficiencies of Solomatnikov and McDonald for the claim1 features emphasized above.”
However, Examiner submits that the claims do not appear to mandate, for example, an active determination to not invalidate an entry based on a determination of a branch type associated with the entry. Examiner submits that the recitation of “only” in the context of the claim does not necessitate the aforementioned feature. Examiner further submits that McDonald was relied upon to explicitly teach the concept of indirect branch prediction, and not a branch-type-selective invalidation feature.

Applicant across pages 14-16 argues the remaining claims by referring to the arguments directed to the prior art rejection of claim 1.
Examiner’s responses to arguments with respect to claim 1 above are likewise applicable to the arguments directed to the aforementioned further claims.

In summary, Examiner acknowledges that the overall instant inventive concept differs from the prior art combination set forth in the prior art rejection section above, but submits that the broadest reasonable interpretation of the limitations of the independent claims enables the prior art combination to teach or render obvious the claim language. 

Conclusion
Examiner notes that many aspects of the instant prior art rejection track the prior art rejection presented by the previous examiner in the previous office action dated 8/9/2021; therefore, the format of the instant prior art rejection has been largely maintained from the previous rejection for consistency.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/            Primary Examiner, Art Unit 2182